DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-9 in the reply filed on 02/17/2022 is acknowledged.
Claims 10-18 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.
Species election is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/788,551, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  ‘551 application does not teach modification patterns as in claims 2 and 3, therefore the effective filing date for those claims is 01/03/2020, filing date of PCT/US2020/012188.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 7 depend on claim 1 and add limitations which are already inherently present in sequences of claim 1, according to paragraph [0915] of instant specification, which states that the sequences claimed in claim 1 target SEQ ID NO: 14923 (limitation of claim 6) and are specific for long form TSLP and not short form TSLP (limitation of claim 7).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al (US 2005/0246794, November 2005).
Khvorova et al disclose a number of siRNAs usable in mammalian systems (see paragraph [0012]), including a siRNA of SEQ ID NO: 1358518 (see Abstract, sequence listing), which is identical to first 19 nucleotides of instant SEQ ID NO: 15230, satisfying structural requirements of instant claim 1: SEQ ID NO: 1358518 comprises instant SEQ ID NO: 15230 with 2 deletions of nucleotides 20 and 21 of SEQ ID NO: 15230. Inherently, the second, complementary strand of the siRNA of SEQ ID NO: 1358518 is disclosed as well, which comprises first 19 nucleotides of instant SEQ ID NO: 26429. Further Khvorova et al teach that siRNAs of the invention can comprise overhangs on sense and/or antisense strands of 1-6 nucleotides (see paragraph [0296]) and can be used as compositions comprising buffer (see paragraph [0304]). Such composition of siRNA and a buffer is suitable for administration by inhalation according to paragraph [0420] of instant specification.
1, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won (KR 20160016475A, February 2016, cited from machine translation).
Won discloses a number of siRNAs targeting TSLP and compositions comprising such siRNAs (see paragraph [01]), including a siRNA of with a sense strand of SEQ ID NO: 2 (see sense strand of target sequence 1 on page 13, sequence listing of original publication), which comprises first 19 nucleotides of instant SEQ ID NO: 15235, satisfying structural requirements of instant claim 1: SEQ ID NO: 2 comprises instant SEQ ID NO: 15235 with 2 deletions of nucleotides 20 and 21 of SEQ ID NO: 15235. Further Won teaches that siRNAs of the invention can comprise overhangs on sense and/or antisense strands of 2-4 nucleotides (see paragraph [25]) and can be used as pharmaceutical compositions comprising buffer (see paragraphs [29-30]). Such composition of siRNA and a buffer is suitable for administration by inhalation according to paragraph [0420] of instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al, above, and in further view of Gottesman et al (US 2020/0399640, claiming priority to 62/881906, filed on August 1, 2019).
Teachings of Khvorova et al are discussed above. Khvorova et al further teach that siRNAs of the invention can comprise 2’-O-Me or 2’-O-fluoro modifications and phosphorothioate bonds (see paragraph [0136]).
Khvorova et al do not teach specific patterns of modifications as in instant claims 2 and 3.
Gottesman et al teach specific patterns of siRNA modifications in paragraph [0045], named 1S, identical to 1S pattern from claim 2, and 1AS, identical to 1AS pattern from claim 3.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply patterns of modifications of Gottesman et al to siRNA taught by Khvorova et al. One of the ordinary skill in the art would be motivated to do so, because Khvorova et al suggest 2’ fluoro and methoxy modifications for siRNAs and Gottesman et al teach an effective pattern of such modifications.

Allowable Subject Matter
SEQ ID NOs: 15048, 15114, 15194, 15241, 15252, 15272 are free of prior art.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635